PER CURIAM.
This is an appeal from a decree of the Oregon Tax Court sustaining an order of defendant Department of Revenue which was unfavorable to plaintiff. McCoy v. Department of Revenue, 6 OTR Adv Sh 116 (1975).
Plaintiff’s decedent owned real property which was assessed for farm use under ORS 308.370(1). In fixing the value of farm use land for inheritance tax purposes, ORS 118.155 provides as follows:
"Interests in real property passing by reason of death that had received special assessment as farm use land under subsection (1) of ORS 308.370 for the tax year immediately preceding the date of death of the decedent shall be valued for the purposes of ORS 118.005 to 118.840 at its value for farm use determined by the assessor under subsection (1) of ORS 308.370 for the tax year immediately preceding the date of the death of the decedent.”
The Department of Revenue and the Tax Court construe the language "for the tax year immediately preceding the date of the death of the decedent” as the calendar year beginning on January 1 of the year preceding decedent’s death. Plaintiff taxpayer contends that the "tax year” intended to be prescribed in ORS 118.155 is the property tax year beginning July 1 and ending June 30.
For the reasons set forth in the opinion of the Tax Court, we hold that the term "tax year” in ORS 118.155 is to be construed as referring to the calendar year preceding the decedent’s death and we therefore affirm the Tax Court’s decree.